Table of Contents EXHIBIT 8.1 LIST OF SUBSIDIARIES The following table lists our subsidiaries and their jurisdiction of incorporation as of June30, 2011: Subsidiary Country of Incorporation Ritelco S.A Uruguay Palermo Invest S.A Argentina Solares de Santa María S.A. Argentina CYRSA S.A. Argentina Nuevas Fronteras S.A. Argentina Inversora Bolivar S.A. Argentina Hoteles Argentinos S.A. Argentina Llao Llao Resorts S.A Argentina Unicity S.A. Argentina Alto Palermo S.A Argentina Quality Invest S.A. Argentina E-Commerce Latina S.A Argentina Tyrus S.A Uruguay Canteras Natal Crespo S.A. Argentina
